KRAHULIK, Justice,
dissenting.
I respectfully dissent and vote to affirm the trial court's determination that the father failed to demonstrate that application of the guidelines would be unjust. In my view a father has a duty to support his children, whether such child is born in or out of wedlock. Additionally, the guidelines specifically provide that AFDC payments are not to be considered in determining the gross income of parents. In view of that provision, the trial court was correct in completely disregarding the effects of the AFDC repayment provision found in 42 U.S.C. § 602(a)(26) (1988). This repayment provision is akin to a subrogation provision found in an insurance policy. Such provisions typically require the one who receives the benefit to reimburse the benefit provider to the extent that the benefit recipient receives funds from a third party. Such provisions are not considered by a fact-finder in determining the amount of the liability of the third party. The majority opinion in this case holds, in essence, that application of this principle would be unjust to the father. I believe that disregarding this principle works a much greater injustice on the taxpayers of this State who now will not be reimbursed for their AFDC payments to this family. In choosing whether the father of this child or the taxpayers of the State should benefit, my vote is for the taxpayers. I would affirm the trial court's decision that the father should pay the full amount called for in the guidelines without regard to whether such payments will reimburse the State for the AFDC payments made to the child and the family in which he resides.